Exhibit 10.6

 

Standard Pacific Corp.

Restricted Share Award Agreement

for Non-Employee Directors

 

This Restricted Share Award Agreement (this “Agreement”) has been entered into
as of this      day of              (the “Effective Date”) by and between
Standard Pacific Corp. (the “Corporation”) and «Full_Name», a non-employee
member of the Corporation’s Board of Directors (the “Director”). All capitalized
terms in this Agreement shall have the meaning assigned to them in this
Agreement or in the Standard Pacific Corp.                      Plan (the
“Plan”).

 

1. Award. Pursuant to Section 8 of the Plan, the Compensation Committee of the
Corporation’s Board of Directors or the Board of Directors hereby grants to
Director a restricted stock award (the “Award”) of              shares of common
stock of the Corporation (the “Shares”). The Director irrevocably agrees on
behalf of the Director and the Director’s successors and permitted assigns to
all of the terms and conditions of the Award as set forth in or pursuant to this
Agreement and the Plan (as such may be amended from time to time pursuant to the
terms thereof).

 

2. Vesting of Shares. The Shares shall vest in full on the date of the
Corporation’s first annual meeting of stockholders following the Issue Date;
provided, that, Director has continuously served as a member of the
Corporation’s Board of Directors since the Effective Date. Shares that do not
vest shall automatically be cancelled. Notwithstanding anything contained in
this Agreement to the contrary, if a Change of Control occurs the unvested
portion of the Award as of the date of the Change of Control shall immediately
vest.

 

3. Non-transferability. The Director shall not transfer, assign, encumber or
otherwise dispose of the Award or any portion thereof until the Award has vested
in accordance with Section 2.

 

4. Escrow of the Shares. The Shares will be held by the Corporation or its agent
and will be released to Director following vesting. The Corporation may cancel
all or any portion of the Shares without further action by the Director if the
Shares do not vest or are otherwise required to be transferred back to the
Corporation pursuant to the terms of this Agreement.

 

5. Tax Elections. The Director acknowledges that he or she (i) has received tax
advice from the Director’s own advisors and has not received, and is not relying
upon, any tax representations or advice from the Corporation or any
representative of the Corporation, (ii) is obligated to satisfy in full any and
all taxes that may be applicable to the issuance of the Shares, if the Director
makes an election pursuant to Section 83(b) of the Internal Revenue Code (in
which case a Section 83(b) IRS tax election form must be delivered to the IRS
and the Company within 30 days of the Issue Date), or the vesting of the Shares,
if such an election is not made, and (iii) that the Corporation will not
withhold any amounts that may be due to taxing authorities from the Director.
The Corporation does not commit and is under no obligation to structure the
Award to limit the Director’s tax liability.

 

6. Disputes. The Corporation’s goal is to quickly resolve any disputes that may
arise with its employees. Therefore, the Director and the Corporation agree that
all disputes,



--------------------------------------------------------------------------------

disagreements, claims or controversies which relate in any manner to this
Agreement shall be resolved exclusively by final and binding arbitration before
a single arbitrator who is a retired judge in accordance with the then existing
Rules and Procedures of JAMS/Endispute (or, if JAMS/Endispute does not offer
arbitration services in the applicable jurisdiction, in accordance with the then
existing Rules and Regulations of the American Arbitration Association). The
parties shall pay their own costs of arbitration; provided, however, that the
Corporation shall pay the costs of arbitration if it is required to do so to
make this arbitration provision enforceable. Any request for arbitration must be
made within one-year of the date on which the dispute first arose (unless a
longer period of time is required by law), or any right to bring a claim (in
arbitration or otherwise) with respect to such dispute will be deemed waived by
both parties. The parties shall be entitled to conduct adequate discovery and to
obtain all remedies available to the parties as if the matter had been tried in
court. The arbitrator shall issue a written decision which provides the findings
and conclusions on which the award is based. The decision of the arbitrator
shall be final and binding on all parties, and may be entered as a judgment by
any party with any federal or state court of competent jurisdiction.

 

7. Plan and Other Agreements. The provisions of the Plan are incorporated into
this Agreement by this reference. In the event of a conflict between the terms
and conditions of this Agreement and the Plan, the Plan controls. This Agreement
and the Plan constitute the entire understanding between the Director and the
Corporation regarding the Award. Any prior agreements, commitments or
negotiations concerning the Award are superseded.

 

8. Stockholder Rights. Except as set forth herein, following the issuance of the
Shares to the Director and during the period prior to vesting, the Director will
have all of the rights of a stockholder of the Corporation, including, without
limitation, the right to vote and to receive all dividends or other
distributions with respect to the Shares.

 

9. No Right to Continued Service. Nothing in the Plan, in this Agreement or any
other instrument executed pursuant to the Plan shall confer upon the Director
any right with respect to continuance as a director of the Corporation.

 

10. Notices. All notices, requests, demands and other communications pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
if personally delivered, telexed or telecopied to, or, if mailed, when received
by, the other party at the following addresses (or at such other address as
shall be given in writing by either party to the other):

 

If to the Corporation to:   

Standard Pacific Corp.

15326 Alton Parkway

Irvine, California 92618

Attention: Secretary

Facsimile No.: (949) 789-1608

 

If to the Director, to the address or fax number set forth below the Director’s
signature on this Agreement.

 

2



--------------------------------------------------------------------------------

11. Severability. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction or arbitrator appointed pursuant to Section 6 of this Agreement,
such provision shall be reformed, if possible, to the extent necessary to render
it legal, valid and enforceable, or otherwise deleted, and the remainder of this
Agreement shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.

 

12. Headings. The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.

 

13. Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by another party in order to carry out the provisions
and purposes of this Agreement including, without limitation, delivery of such
duly executed certificates, instruments and documents in furtherance of the
transactions contemplated by this Agreement as such other party may reasonably
request.

 

14. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

STANDARD PACIFIC CORP.

By:

   

Name:

 

Stephen J. Scarborough

Title:

 

Chairman & Chief Director Officer

DIRECTOR

By:

   

Name:

 

«Full_Name»

Address:

 

«Home_Address»

Facsimile No.:

 

«Fax_No»

 

 